DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks reply filed on 11/2/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 4, and 7 have been amended.  Claims 3, 6, and 9 have been cancelled. 
The objections to the specification have been withdrawn. 
The objection to claim 7 has been withdrawn. 
The rejections of claims 3, 6, and 9 under 35 U.S.C. §§ 112(a), 112(b), 102(a)(1), and 103 have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-14, filed 11/2/2021, with respect to the rejections of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. §§ 112(a), 112(b), 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. §§ 112(a), 112(b), 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a surveying device comprising: an optical system used to sight an object to be positioned; a laser positioning part that irradiates the object with laser light via the optical system to position the object; a plane crossing location identifying part that identifies a position of an apex as a crossing location of three or more planes constituting a three-dimensional structure, on a basis of a result of the positioning performed by sighting the apex with the use of the optical system by the laser positioning part; a laser scanner that performs laser scanning in an area comprising the apex of the three-dimensional structure; a plane equation calculator that calculates a plane equation of each of the three or more planes on a basis of resultant data of the laser scanning performed by the laser scanner; a plane crossing location calculator that calculates the crossing location of the three or more planes of the three-dimensional structure as a second location, on a basis of the plane equation of each of the three or more planes; and a comparing part that compares the identified crossing location of the three or more planes and the calculated crossing location of the three or more planes with each other. 
Independent claim 4 recites a calibration checking method for a surveying device having a laser positioning part combined with a laser scanner, the laser positioning part including an optical system that is used in sighting an object to be positioned, the method comprising: identifying a position of an apex as a crossing location of three or more planes constituting a three-dimensional structure, on a basis of a result of positioning performed by sighting the apex with the use of the optical system by the laser positioning part; calculating a plane equation of each of the three or more planes on a basis of resultant data of the laser scanning performed on an area containing the apex by the laser scanner; calculating the crossing location of the three or more planes of the three-dimensional structure on a basis of the plane equation of each of the three or more planes; and comparing the identified crossing location of the three or more planes and the calculated crossing location of the three or more planes with each other. 
Independent claim 7 recites a non-transitory computer recording medium storing computer executable instructions for checking a calibrated condition between a laser positioning part and a laser scanner, the laser positioning part including an optical system that is used in sighting an object to be positioned, the laser positioning part and the laser scanner being equipped in combination on a surveying device, wherein the computer executable instructions, when executed by a computer processor, cause the computer processor to: identify a position of an apex as a crossing location of three or more planes constituting a three-dimensional structure, on a basis of a result of positioning performed by sighting the apex with the use of the optical system by the laser positioning part; calculate a plane equation of each of the three or more planes on a basis of resultant data of the laser scanning performed on an area containing the apex by the laser scanner; calculate the crossing location of the three or more planes of the three-dimensional structure on a basis of the plane equation of each of the three or more planes; and compare the identified crossing location of the three or more planes and the calculated crossing location of the three or more planes with each other. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 4, and as recited in combination in independent claim 7 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Siercks et al. (US 2015/0042977), teaches 
a surveying device comprising: an optical system used to sight an object to be positioned; a laser positioning part that irradiates the object with laser light via the optical system to position the object; a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part; a laser scanner that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure; a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner; a comparing part that compares the first location and the second location with each other;  and that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part 
a method, and also teaches a surveying device comprising: an optical system used to sight an object to be positioned; a laser positioning part that irradiates the object with laser light via the optical system to position the object; a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part; a laser scanner that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure; a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner; a comparing part that compares the first location and the second location with each other; and that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part 
and 
a computer program product stored on a machine-readable carrier, and also teaches a surveying device comprising: an optical system used to sight an object to be positioned; a laser positioning part that irradiates the object with laser light via the optical system to position the object; a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part; a laser scanner that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure; a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner; a comparing part that compares the first location and the second location with each other; and that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part. 
However, no available prior art discloses, teaches, or fairly suggests the claimed as recited in combination in independent claim 1, as recited in combination in independent claim 4, and as recited in combination in independent claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645